Exhibit 10.37
EXECUTIVE SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
     This AMENDED AND RESTATED EXECUTIVE SEVERANCE AND RESTRICTIVE COVENANT
AGREEMENT (“Agreement”) is made as of this 11th day of December, 2008, by and
between LifePoint CSGP, LLC, a Delaware limited liability company with its
principal place of business at 103 Powell Court, Suite 200, Brentwood, Tennessee
(the “Company”), and William F. Carpenter III, a resident of Nashville,
Tennessee (“Executive”).
RECITALS:
     WHEREAS, Executive has been an employee of the Company and/or its
subsidiaries and affiliates since 1999, serving most recently as the Executive
Vice President, General Counsel and Secretary of LifePoint Hospitals, Inc.
(“LifePoint”), the parent corporation of the Company;
     WHEREAS, effective June 26, 2006, Executive was promoted and appointed to
serve as the Chief Executive Officer and President of LifePoint;
     WHEREAS, in connection with Executive’s employment by the Company and his
services as the Chief Executive Officer and President of the Company and
LifePoint (and such other appointments as he may hold with their respective
subsidiaries and affiliates), the Company and Executive have, pursuant to the
Executive Severance and Restrictive Covenant Agreement, made as of December 11,
2006 (the “Prior Agreement”), set forth, among other things, the terms of
Executive’s severance benefits and certain related matters in the event
Executive’s employment is terminated,; and
     WHEREAS, the Executive and the Company desire to amend and restate the
Prior Agreement as of the date hereof.
AGREEMENT:
     NOW, THEREFORE, for and in consideration of the mutual promises and
covenants set forth below and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and Executive do hereby agree as
follows:
     1. General.
          (a) Offices and Duties. Executive is employed by the Company and has
been appointed to serve as the Chief Executive Officer and President of
LifePoint (and to serve in similar capacities with certain of their respective
subsidiaries and affiliates). As such, Executive shall have such duties and
responsibilities as may be delineated in the bylaws and/or other constituent
documents of the Company and LifePoint (and in the bylaws and/or other
constituent documents of any of their respective applicable subsidiaries or
affiliates) and as are directed by the Board of Directors of LifePoint (the
“Board of Directors”), and Executive shall report directly to the Board of
Directors.
          (b) Compensation and Benefits. The Board of Directors (or such
committee thereof as shall have the responsibility for and authority to set the
compensation of Lifepoint’s and its subsidiaries’ and affiliates’ executive
officers and key employees) shall from time to time

1



--------------------------------------------------------------------------------



 



set Executive’s compensation, including his base salary (“Base Salary”) and
bonus compensation (“Bonus Compensation”), and other benefits (including
participation in the Company’s equity incentive plans and qualified plans
(collectively, the “Plans”)). The Base Salary and Bonus Compensation shall be
retroactive to June 26, 2006, the date Executive was appointed to serve as Chief
Executive Officer and President.
          (c) At-Will Employment. Executive recognizes and accepts that,
notwithstanding anything in this Agreement to the contrary, (i) Executive is
employed by the Company (and by any of its subsidiaries and affiliates) on an
“at-will” basis, (ii) this Agreement does not guarantee or otherwise provide for
employment and that, at any time and for any reason, Executive may resign or the
Company may terminate Executive’s employment with the Company (and with any of
its subsidiaries and affiliates), and (iii) neither the Company nor any of its
subsidiaries and affiliates shall, in any case, be responsible for any severance
pay, termination pay, severance obligations, damages or any other additional
payments or obligations whatsoever arising from the termination of his
employment, above and beyond those specifically provided for or referred to in
this Agreement or otherwise provided by law. The parties further acknowledge and
agree that there shall be no duplication between any payments or other benefits
due Executive hereunder and any payments or benefits paid or to be paid to
Executive under any other plan, program, agreement or arrangement.
          (d) Execution of Release Upon Termination. The execution, delivery and
non-revocation of the Release of Claims attached hereto as Exhibit A (the
“Release”) shall be a condition to the Company’s obligations to make the
payments described in Section 3 hereof to Executive following the termination of
his employment. The Release is deliverable by the Executive no later than thirty
days after the date of termination of the Executive’s employment.
     2. Term of Agreement. This Agreement shall continue indefinitely until
Executive terminates his employment with the Company and/or its subsidiaries and
affiliates or the Company terminates Executive’s employment with the Company
and/or its subsidiaries and affiliates, provided that the provisions of
Sections 3 and 4 shall survive any termination of this Agreement.
     3. Termination of Employment.
          (a) Termination for Cause.
          (i) If Executive’s employment is terminated by the Company for Cause,
as defined in Section 3(a)(ii) below, Executive shall receive his Base Salary
through the date of such termination and any earned but unpaid Bonus
Compensation for any prior fiscal year, but he shall not be eligible to receive
Base Salary or to participate in any Plans after the date of such termination
except as otherwise required by law and except for the right to receive benefits
which have become vested under any Plans in accordance with the terms of such
Plans. In addition, Executive shall not be eligible to receive any Bonus
Compensation for the Company’s fiscal year during which the date of termination
occurs or any later year.

2



--------------------------------------------------------------------------------



 



          (ii) Termination for “Cause” shall mean termination of Executive’s
employment with the Company and its subsidiaries and affiliates by the Board of
Directors because of (a) Executive’s material breach of the terms of this
Agreement or repeated failure to perform his duties in a manner reasonably
consistent with the criteria established or directions given by the Board of
Directors; provided, however, that the termination pursuant to this clause shall
be preceded by a written notice providing a reasonable opportunity for Executive
to correct his conduct, if the conduct in question can be corrected, (b) any
action by Executive constituting fraud, self-dealing, embezzlement, or
dishonesty in the course of his employment hereunder, or (c) the conviction of
Executive of a crime involving moral turpitude or any felony.
          (iii) The termination of Executive’s employment shall not be deemed to
be for Cause unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board), finding that, in the good faith opinion of such Board,
Executive is guilty of the conduct described in any of the subsections set forth
in Section 3(a)(ii) above.
          (iv) The date of termination of employment by the Company under this
Section 3(a) shall be the date specified in a written notice of termination
(which date shall be no earlier than the date of furnishing such notice), or if
no such date is specified therein, the date of receipt by Executive of such
written notice of termination.
          (b) Termination Without Cause.
          (i) If Executive’s employment is terminated by the Company without
Cause, Executive shall receive his Base Salary through the date of such
termination and any earned but unpaid Bonus Compensation for any prior fiscal
year, and shall further be entitled to receive, as severance, his then current
Base Salary for a period of 24 months following the date of termination of his
employment plus an amount equal to two (2) times Executive’s bonus earned for
the prior fiscal year which bonus amount shall be paid in equal amounts,
ratably, over the 24-month period following the date of termination of his
employment (each such installment to be treated as a separate payment as defined
under Treasury Regulation Section 1.409A-2(b)(2) promulgated under Section 409A
of the Internal Revenue Code 1986, as amended). The Company further agrees to
provide Executive with insurance coverage (e.g., medical, dental and life)
commensurate with the coverage provided to Executive immediately prior to the
date of termination for a period of 24 months following the date of termination.
Other than as set forth in the preceding sentences, Executive shall not be
eligible to participate in any Plans after the date of termination except as
otherwise required by law and except for the right to receive benefits which
have vested under any Plan in accordance with the terms of such Plan, and
Executive shall not be eligible to receive any Bonus Compensation for the
Company’s fiscal year during which the date of termination occurs or any later
year.

3



--------------------------------------------------------------------------------



 



          (ii) The date of termination of employment by the Company under this
Section 3(b) shall be the date specified in a written notice of termination to
Executive (which date shall be no earlier than the date of furnishing such
notice) or, if no such date is specified therein, the date on which such notice
is given to Executive.
          (iii) Severance payments under this Section 3(b) shall be made in
accordance with the Company’s then current payroll practice commencing on the
next payroll date following the date of expiration of the revocation period
provided for in the Release.
          (iv) If the Executive is a “specified employee” (as determined under
the Company’s policy for identifying specified employees) on the date of his
“separation from service” (within the meaning of Section 409A of the Code) and
if any portion of the amounts payable under this Section 3(b) would be
considered “deferred compensation” under Section 409A of the Code, all such
payments (other than payments that satisfy the short-term deferral rule, as
defined in Treasury Regulation Section 1.409A-1(b)(4), or that are treated as
separation pay under Treasury Regulation Section 1.409A-1(b)(9)(iii) or
Section 1.049A-1(b)(9)(v)) shall not commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s termination of employment. The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period. In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
termination of employment occurs) on all payments that would have been paid to
the Executive had this delay provision not applied to the Executive and shall be
paid with the first payment after such six-month period. Notwithstanding the
foregoing, payments delayed pursuant to this six-month delay requirement shall
commence earlier in the event of the Executive’s death prior to the end of the
six-month period.
          (c) Termination Upon Death or Disability.
          (i) Upon Executive’s termination of employment as a result of
Executive’s death or Disability (as defined in Section 3(c)(ii) below), he shall
receive (or in the case of death, his estate shall receive) his Base Salary
through the date of such termination and any earned but unpaid Bonus
Compensation for any prior year, but he shall have no right to receive any Base
Salary continuation or other severance benefits; provided that in the event of
Disability, Executive shall be entitled to receive payments under any long-term
disability insurance polices maintained by the Company for Executive’s benefit.
Executive shall not be eligible to participate in any Plans after such
termination except as otherwise required by law and except for the right to
receive benefits which have vested under any Plan, and Executive shall not be
eligible to receive any Bonus Compensation for the Company’s fiscal year during
which the date of termination occurs or any later year.
          (ii) Termination upon “Disability” shall mean termination of
Executive’s employment as the result of his inability to perform the essential
functions of

4



--------------------------------------------------------------------------------



 



Executive’s position with the Company and its subsidiaries and affiliates as the
result of illness or injury for a period of six (6) consecutive months.
          (d) Termination by Executive. If Executive resigns or otherwise
terminates his employment (including as a result of retirement) with the Company
other than upon his death or Disability (as defined above), he shall receive his
Base Salary through the date of such termination and any earned but unpaid Bonus
Compensation for any prior fiscal year, but he shall have no right to receive
any Base Salary continuation or other severance benefits. Executive shall not be
eligible to participate in any Plans after such termination except as otherwise
required by law and except for the right to receive benefits which have vested
under any Plan and Executive shall not be eligible to receive any Bonus
Compensation for the Company’s fiscal year during which the date of termination
occurs or any later year.
          (e) Termination Following a Change In Control. Notwithstanding the
foregoing Sections 3(a) through (d), in the event of a Change In Control (as
defined in the LifePoint Hospitals, Inc. Change In Control Severance Plan, as
Amended and Restated May 9, 2006) (the “CIC Plan”), Executive’s eligibility to
receive benefits, the determination of what benefits are available to Executive,
all payments of such benefits, and all other rights or claims Executive may have
following a Change In Control shall be governed exclusively by the provisions of
the CIC Plan in effect as of the date of this Agreement.
          (f) Retirement Defined. Executive acknowledges and agrees that for the
purpose of any pre-existing, current or future Plans, “retirement” shall be
deemed to mean only a voluntary separation by Executive of his employment
relationship with the Company, and that any awards made by the Company to
Executive under such Plans following the date hereof shall, unless otherwise
determined by the Board of Directors (or such committee thereof as shall have
the responsibility for and authority to set the compensation of LifePoint’s and
its subsidiaries’ and affiliates’ executive officers and key employees),
specifically incorporate such provision.
          (g) Withholding Tax. The Company shall be entitled to deduct or
withhold from any payment due Executive hereunder all federal, state and local
taxes which the Company is required by law to deduct or withhold therefrom.
          (h) Termination Defined. Notwithstanding anything to the contrary in
this Agreement, any reference to “termination” of the Executive’s employment for
any reason shall refer to a termination of employment which constitutes a
“separation from service” within the meaning of Section 409A of the Code.
     4. Restrictive Covenants.
          (a) Noncompetition. Executive will not, during the term of his
employment with the Company and any of its subsidiaries or affiliates and for
24 months thereafter (the “Restricted Period”), without the express written
consent of the Company, in any capacity (including, but not limited to, as an
owner, member, partner, shareholder, consultant, advisor, financier, agent,
employee, officer, director, manager or otherwise), directly or indirectly,
engage in either (i) the Business (as defined in Section 4(i) hereinbelow),
anywhere within the United States, (ii) the business of developing and/or
operating surgery centers or other

5



--------------------------------------------------------------------------------



 



diagnostic/imaging centers primarily in non-urban areas (e.g., within a
twenty-five (25) mile radius of any location where the Company or any of its
subsidiaries or affiliates, as of the date of termination, owns, leases, manages
or otherwise maintains an operating facility), (iii) any business involved
primarily in the physician recruitment business that may, as a part of its
operation, be engaged in the recruitment of physicians away from facilities
owned or operated by the Company or any of its subsidiaries or affiliates
(excluding recruitment activities that are conducted by means of general
solicitation, such as by way of newspapers or the Internet, that is not targeted
to recruit physicians away from a facility that is owned or operated by the
Company), or (iv) any business that would be in competition with any business
operation or venture that was documented as part of the Company’s strategic plan
at the time of Executive’s termination with implementation of such business
operation expected to commence within twelve (12) months after such termination;
provided, however, nothing herein shall prohibit Executive’s ownership of stock
in any publicly held company listed on a national securities exchange or whose
shares of stock are regularly traded in the over-the-counter market as long as
such holding at no time exceeds two percent (2%) of the total outstanding stock
of such company; and provided further, Executive shall be entitled to serve on
the board of directors of Psychiatric Solutions, Inc.; and provided further,
that nothing herein shall prohibit Executive, during the 24 months following
termination of his employment with the Company, from providing consulting
services to any person or entity if and only if such services relate exclusively
to corporate governance issues affecting such person or entity.
          (b) Nonsolicitation. Executive will not, during the Restricted Period,
in any capacity (including, but not limited to, as an owner, member, partner,
shareholder, consultant, advisor, financier, agent, employee, officer, director,
manager or otherwise), whether directly, indirectly or through affiliates, for
his own account or for the benefit of any other person or entity, including
without limitation, a person or entity in (i) the Business, or (ii) any business
in competition with Company or any of its subsidiaries or affiliates during the
Restricted Period, solicit, divert or induce any of the employees or consultants
of the Company or any of its subsidiaries or affiliates to leave or to work for
Executive or any person or entity with which Executive is connected.
          (c) Confidentiality. Except pursuant to and consistent with his
responsibilities as Chief Executive Officer and President, Executive will not,
at any time after the date hereof, whether directly, indirectly or through
affiliates, disclose, communicate or divulge to any person or entity, or use for
the benefit of any person or entity, any secret, confidential or proprietary
knowledge or information with respect to the Company or its subsidiaries and
affiliates or the conduct or details of the business (including, without
limitation, the Business) conducted by any of them, including, but not limited
to, the identity of patients or customers (including third-party payers of any
kind or nature) and suppliers; arrangements with patients or customers and
suppliers; specifications relating to patients or customers, suppliers and
services; technical data, know-how and processes; records and compilations of
information; computer software; marketing methods and strategies; pricing; and
financial condition and results (collectively, the “Confidential Information”).
          (d) Nondisparagement. Neither the Company nor Executive will, at any
time after the date hereof, whether directly, indirectly or through affiliates,
publish or communicate any derogatory statements or opinions about the other
(and with respect to the Company,

6



--------------------------------------------------------------------------------



 



including but not limited to, disparaging or derogatory statements or opinions
about LifePoint or any of the Company’s other subsidiaries or affiliates or any
of the Company’s, LifePoint’s or their respective subsidiaries’ or affiliates’
management, directors or services) to any third party, or otherwise facilitate
or propagate such statements or opinions being made by any third party; provided
that it shall not be a breach of this section for either party to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings that are based on reasonable belief and are not
made in bad faith.
          (e) Cooperation. Executive will at any and all times after the date
hereof cooperate with the Company and its subsidiaries and affiliates in all
reasonable respects with regard to any regulatory and litigation matters
relating to Executive’s employment or areas of responsibility at the Company or
any of its subsidiaries or affiliates.
          (f) Noncontravention. Executive agrees that at no time will he take
any action, directly or indirectly, to circumvent his respective obligations
under, or to deprive the Company or any of its subsidiaries or affiliates of any
right granted by, any provision of this Agreement. Without limiting the
generality of the foregoing, Executive shall not in any way assist or enable any
person or entity to take any action that Executive is prohibited from taking
himself pursuant to this Agreement.
          (g) Breach. Executive and the Company agree that any breach by either
party of the covenants and agreements contained in this Section 4 may result in
irreparable injury to the other (including, with respect to the Company, its
subsidiaries and affiliates) for which money damages may not adequately
compensate the injured party and, therefore, in the event of any such breach,
Executive or the Company, as the case may be, shall be entitled (in addition to
any other rights and remedies which it may have at law or in equity) to seek to
have an injunction issued by any competent court of equity enjoining and
restraining Executive or the Company, as the case may be, and any other person
or entity involved therein from continuing such breach. Executive further
acknowledges and agrees that in the event of Executive’s breach of any covenant
or agreement contained in this Section 4, the Company shall have no further
obligation to make any payments then due to him under Section 3 of this
Agreement.
          (h) Severability. If any portion of the covenants and agreements
contained in this Section 4, or the application thereof, is construed to be
invalid or unenforceable, then the other portions of such covenant(s) or
agreement(s) or the application thereof shall not be affected and shall be given
full force and effect without regard to the invalid or unenforceable portions.
If any covenant or agreement in this Section 4 is held to be unenforceable
because of the area covered, the duration thereof, or the scope thereof, then
the court making such determination shall have the power to reduce the area
and/or duration and/or limit the scope thereof, and the covenant or agreement
shall then be enforceable in its reduced form.
          (i) Definition. The term, “Business,” as used in this Agreement, means
a business that is primarily engaged in the non-urban acute care hospital
business (either as an existing or start-up business).

7



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
          (a) Waiver of Breach; Severability. The waiver by either party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the other party. In the event any portion of this Agreement
is deemed illegal, unenforceable or void by a court of competent jurisdiction,
this Agreement shall continue in full force and effect without said portion
unless the absence of such materially alters the rights and obligations of the
parties to this Agreement.
          (b) Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. This Agreement is personal to Executive, and he may
not assign any of his rights or delegate any of his duties or obligations under
this Agreement except that Executive’s rights hereunder shall inure to the
benefit of, and be binding upon, his beneficiaries, heirs or personal
representative.
          (c) Notices. Any notice required or desired to be given under this
Agreement shall be in writing and shall be delivered personally, transmitted by
facsimile or mailed by registered mail, return receipt requested, or delivered
by overnight courier service and shall be deemed to have been given and received
on the date of its delivery or transmission, if delivered or sent by facsimile,
and on the third (3rd) full business day following the date of mailing, if
mailed, to each of the parties thereto at the following respective addresses as
may be specified in any notice delivered or mailed as above provided:
If to Executive:
William F. Carpenter III
4005 Newman Place
Nashville, TN 37204
Facsimile: (615) 269-8946
If to the Company, to:
LifePoint Hospitals, Inc.
103 Powell Court, Suite 200
Brentwood, Tennessee
Attention: Chairman of the Board
Facsimile: (615) 372-8500
          (d) Entire Agreement. This instrument, and the instruments referred to
herein, contains the entire agreement of the parties for matters dealt with in
this Agreement. It may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.
          (e) Choice of Law; Arbitration. This Agreement shall be governed and
interpreted under the laws of the State of Tennessee. Except with respect to the
parties’ right to obtain injunctive relief or seek specific performance in
connection with breaches of Section 4

8



--------------------------------------------------------------------------------



 



herein, the parties agree that any dispute arising out of this Agreement, which
they cannot in good faith resolve, shall be submitted to binding arbitration in
accordance with the rules of the American Arbitration Association governing
commercial arbitration. Such arbitration shall be conducted in the Nashville,
Tennessee metropolitan area. The losing party in any such arbitration proceeding
shall pay the costs of arbitration including the arbitrator’s fees, but each
party will pay their own legal fees.
          (f) Headings. The sections, subjects and headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (g) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
          (h) Counterparts. This Agreement may be executed in counterparts, all
of which will be considered one and the same agreement.
          (i) Section 409A of the Code. The provisions of this Agreement and any
payments made herein are intended to comply with, and should be interpreted
consistent with, the requirements of Section 409A of the Code. The time or
schedule of payments to which the Executive is entitled under this Agreement may
be accelerated at any time that this Agreement fails to meet the requirements of
Section 409A of the Code and any such payment will be limited to the amount
required to be included in the Executive’s income as a result of the failure to
comply with Section 409A of the Code.
[signature page to follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.

            EXECUTIVE:
      /s/ William F Carpenter III       William F. Carpenter III             
THE COMPANY:


LifePoint CSGP, LLC
      By:   /s/ Paul D. Gilbert         Paul D. Gilbert        Executive Vice
President     

Signature Page to Executive Severance and Restrictive Covenant Agreement

10